UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of November 2012 EXFO Inc. (Translation of registrant’s name into English) 400 Godin Avenue, Quebec, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Actof1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. On October 9, 2012, the Board of Directors of EXFO Inc., aCanadian corporation, authorized arenewal of its share repurchase program, by way of a normal course issuer bid on the openmarket through the facilities of the TSX and NASDAQ Global Market. This report onForm6-K sets forth the news release relating to EXFO share repurchase program disclosed onNovember 7, 2012. The press release indicates that the renewal of the normal course issuer bid will become effective on November 12, 2012 and end on November 11, 2013 or on an earlier date if EXFO repurchases the maximum number of shares permitted. EXFO shall repurchase upto2,072,721 of its subordinate voting shares during this share repurchase program and EXFO is entitled to repurchase, on any trading day, up to 10% of the average daily trading volume of its subordinate voting shares over the last six completed calendar months on both exchanges. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO INC. By:/s/ Benoit Ringuette Name: Benoit Ringuette Title: General Counsel and Corporate Secretary Date: November 7, 2012 EXFO Renews Normal Course Issuer Bid QUEBEC CITY, CANADA, November 7, 2012—EXFO Inc. (NASDAQ: EXFO) (TSX: EXF) announced today that its Board of Directors has authorized the renewal of its share repurchase program, by way of a normal course issuer bid (“NCIB”) on the open market, of up to 10% (2,072,721 subordinate voting shares) of the public float (20,727,212 subordinate voting shares) as defined by the Toronto Stock Exchange (“TSX”). EXFO had 28,822,515 subordinate voting shares outstanding on November 1, 2012. AsofNovember1,2012, EXFO has repurchased in the course of the previous renewal of its NCIB a total of 468,148 shares, being 275,596 shares on the TSX at an average amount of CA$4.99 and192,552shares on the NASDAQ at an average amount of US$5.00. The previous renewal of the NCIB has been effective since November 10, 2011 and will expire on November 9, 2012. The TSX has accepted a notice filed by EXFO of its intention to renew its NCIB. EXFO may use cash, short-term investments and future cash flows from operations to fund the repurchase of shares. Repurchases under the bid will be made on the open market, through the facilities of the TSX and NASDAQ Global Market, at the prevailing market price. The timing of such repurchases, if any, will depend on price, market conditions and applicable regulatory requirements. The NCIB will become effective on November 12, 2012 and end on November 11, 2013 or on an earlier date if EXFO repurchases the maximum number of shares permitted. The average daily trading volume (ADTV) of EXFO’s subordinate voting shares was 25,293 on the TSX and 24,504 on the NASDAQ over the last six completed calendar months. Accordingly, EXFO is entitled to repurchase up to 25% of the ADTV on any trading day (being 6,323 subordinate voting shares on the TSX and 6,126 subordinate voting shares on the NASDAQ). The program does not require the company to repurchase a minimum number of shares and it may be modified, suspended or terminated at any time without prior notice. All shares acquired by EXFO under the bid will be cancelled. EXFO believes that the repurchase of some of its subordinate voting shares is an appropriate and desirable use of its available cash. Consequently, EXFO believes that the offer is made in the best interests of the company and its shareholders. About EXFO Listed on the NASDAQ and TSX stock exchanges, EXFO is among the leading providers of next-generation test and service assurance solutions for wireline and wireless network operators and equipment manufacturers in the global telecommunications industry. The company offers innovative solutions for the development, installation, management and maintenance of converged, IP fixed and mobile networks—from the core to the edge. Key technologies supported include 3G, 4G/LTE, IMS, Ethernet, OTN, FTTx, VDSL2, ADSL2+ and various optical technologies accounting for an estimated 35% of the portable fiber-optic test market. EXFO has a staff of approximately 1700 people in 25 countries, supporting more than 2000 telecom customers worldwide. For more information, visit www.EXFO.com. Forward-Looking Statements This press release contains forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995 and we intend that such forward-looking statements be subject to the safe harbors created thereby. Forward-looking statements are statements other than historical information or statements ofcurrent condition. Words such as may, will, expect, believe, anticipate, intend, could, estimate, continue, orthenegative or comparable terminology are intended to identify forward-looking statements. In addition, anystatements that refer to expectations, projections or other characterizations of future events and circumstances are considered forward-looking statements. They are not guarantees of future performance and involve risks anduncertainties. Actual results may differ materially from those in forward-looking statements due to various factors including macro-economic uncertainty and/or recession (including our ability to quickly adapt cost structures with anticipated levels of business and our ability to manage inventory levels with market demand); capital spending and network deployment levels in the telecommunications industry; future economic, competitive, financial andmarket conditions; limited visibility with regards to customer orders and the timing of such orders; fluctuating exchange rates; consolidation inthe global telecommunications test and service assurance industry and increased competition among vendors; concentration of sales; timely release and market acceptance of our new products and other upcoming products; ourability to successfully integrate our acquired and to-be-acquired businesses; our ability to successfully expand international operations; and the retention of key technical and management personnel. Assumptions relating totheforegoing involve judgments and risks, all of which are difficult or impossible to predict and many of which are beyond our control. Other risk factors that may affect our future performance and operations are detailed inourAnnual Report, on Form 20-F, and our other filings with the U.S.Securities and Exchange Commission andthe Canadian securities commissions. We believe that the expectations reflected in the forward-looking statements are reasonable based on information currently available to us, but we cannot assure you that theexpectations will prove to have been correct. Accordingly, you should not place undue reliance on these forward-looking statements. These statements speak only as of the date of this document. Unless required bylaworapplicable regulations, we undertake no obligation to revise or update any of them to reflect events orcircumstances that occur after the date ofthisdocument. For more information Vance Oliver Manager, Investor Relations (418) 683-0913, Ext. 23733 vance.oliver@exfo.com
